Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of signal sources and a plurality of remote units” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo et al. (US 2021/0400527) having provisional application No. 63/040,730 cited for claim mapping) in view of Mizrahi et al. (US 2017/0208622).

Regarding claim 1, Notargiacomo discloses 
A distributed communications system (DCS) (Fig. 1), comprising: 
a routing circuit coupled to the plurality of signal sources (¶ [19]: Integrated radio network 100 includes a switch/monitor 105. Coupled to switch/monitor 105 is a supervisor module 112; a plurality of legacy BTSs (Base Transceiver Stations) 110, each of which are coupled to switch/monitor 105 through anADC/DAC unit 115; a plurality of BBUs (Baseband Units) 120a-c), the routing circuit configured to: 
receive, from each of the plurality of signal sources, the one or more downlink frequency-domain signals, respectively (¶ [24]: Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c) corresponding to the one or more logical channels (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol; ¶ [43]: One approach is to provide each BBU 120a-c with metadata, such as one or more unique VLAN tags and then have packet sniffer module 310 monitor and accumulate Ethernet traffic data by VLAN ID); and 
generate a plurality of downlink frequency-domain communications signals (¶ [24]: Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c) each comprising one or more selected logical channels among the one or more logical channels associated with each of the plurality of signal sources (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol); 
and a plurality of remote units each configured to (¶ [52] RUs 155): 
receive a respective one of the plurality of downlink frequency-domain communications signals (¶ [24]: Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c); 
convert the respective one of the plurality of downlink frequency-domain communications signals into a downlink time-domain communications signal (¶ [52]: RU 155 further includes a FIQ/TIQ converter 420, which converts frequency domain eCPRI I/Q data into a time domain digital I/Q signal stream for the downlink) comprising the one or more selected logical channels (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol; ¶ [43]: One approach is to provide each BBU 120a-c with metadata, such as one or more unique VLAN tags and then have packet sniffer module 310 monitor and accumulate Ethernet traffic data by VLAN ID); and 
transmit a respective one of a plurality of downlink radio frequency (RF) communications signals comprising the downlink time-domain communications signal (¶ [52]: RU 155 may include a digital summer 435 that sums digital time domain I/Q data streams 410 from the Ethernet switch 406 and the digital time domain I/Q data stream 425 from the FIQ/TIQ converter 420. The summed digital I/Q data is then converted to an analog RF signal by DAC 445, the output of which is fed to power amplifier 450 and then transmitted via antenna 160).
Notargiacomo discloses all the subject matter of the claimed invention with the exception of a plurality of signal sources each associated with one or more logical channels, each of the plurality of signal sources comprises one or more baseband units (BBUs) each configured to generate a respective one of one or more downlink frequency- domain signals in a respective one of the one or more logical channels. Mizrahi from the same or similar fields of endeavor discloses a plurality of signal sources each associated with one or more logical channels, each of the plurality of signal sources comprises one or more baseband units (BBUs) each configured to generate a respective one of one or more downlink frequency-domain signals in a respective one of the one or more logical channels (¶ [0033]: the one or more digital signal sources 38(1)-38(M) are one or more digital baseband units (BBUs) 39(1)-39(M). The BBUs 39(1)-39(M) are configured to exchange the one or more downlink digital communications signals 34(1)-34(M) and the one or more uplink digital communications signals 36(1)-36(M) with the analog DAS 30. According to another non-limiting example, the one or more downlink digital communications signals 34(1)-34(M) and the one or more uplink digital communications signals 36(1)-36(M) are all digital baseband signals encoded in conformance with a common public radio interface (CPRI) specification. In this regard, each of the one or more downlink digital communications signals 34(1)-34(M) and each of the one or more uplink digital communications signals 36(1)-36(M) may be associated with one or more logical channels (not shown) (e.g., logical channel addresses). As further discussed later in this disclosure, the one or more logical channels associated with each of the one or more downlink digital communications signals 34(1)-34(M) may be used by the programmable head-end unit 32 to route the one or more downlink digital communications signals 34(1)-34(M) to the one or more remote unit groups 40(1)-40(N)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Notargiacomo by transmitting, by BBUs as digital signal sources, the one or more downlink digital communications signals 34(1)-34(M) being associated with one or more logical channels with the programmable head-end unit to route the one or more downlink digital communications signals 34(1)-34(M) to the one or more remote unit groups 40(1)-40(N) of Mizrahi. The motivation would have been to effectively receive radio frequency (RF) signals from a source (Mizrahi ¶ [0003]). 

Regarding claim 2, Notargiacomo discloses 
wherein the routing circuit and each of the plurality of remote units are functionally divided based on an open radio access network (O-RAN) Split 7.2 configuration (¶ [5]: Another form of functional split is a PHY layer split referred to as the 7.2x split, which is defined by the O-RAN alliance. The 7.2x split occurs within the 5G or LTE PHY layer, enabling a centralization of upper PHY layer processing (in either the eNodeB or gNodeB) and distribution of lower PHY layer processing within the RU s, for both uplink (UL) and downlink (DL); ¶ [24]: Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c).

Regarding claim 4, Notargiacomo discloses 
wherein the plurality of remote units each (¶ [52] RUs 155) comprise: 
a remote switch circuit configured to: receive (¶ [51]: 5G DU 408 receives downlink F1 data packets from its corresponding CU within BBU 120a-c via fronthaul network 145 and Ethernet switch 406 and performs lower PHY level processing on the data according to the 3GPP specification) the respective one of the plurality of downlink frequency-domain communications signals (¶ [24]: Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c) corresponding to the one or more selected logical channels  (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol; ¶ [43]: One approach is to provide each BBU 120a-c with metadata, such as one or more unique VLAN tags and then have packet sniffer module 310 monitor and accumulate Ethernet traffic data by VLAN ID); and
generate one or more downlink frequency-domain channel signals (¶ [24]: Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c) each comprising a respective one of the one or more selected logical channels (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol; ¶ [43]: One approach is to provide each BBU 120a-c with metadata, such as one or more unique VLAN tags and then have packet sniffer module 310 monitor and accumulate Ethernet traffic data by VLAN ID);
a downlink channel processing circuit configured to: generate the downlink time-domain communications signal based on the one or more downlink frequency-domain channel signals (¶ [52]: RU 155 further includes a FIQ/TIQ converter 420, which converts frequency domain eCPRI I/Q data into a time domain digital I/Q signal stream for the downlink)); and 
convert the downlink time-domain communications signal into the respective one of the plurality of downlink RF communications signals; and an RF front-end circuit configured to transmit the respective one of the plurality of downlink RF communications signals (¶ [52]: RU 155 may include a digital summer 435 that sums digital time domain I/Q data streams 410 from the Ethernet switch 406 and the digital time domain I/Q data stream 425 from the FIQ/TIQ converter 420. The summed digital I/Q data is then converted to an analog RF signal by DAC 445, the output of which is fed to power amplifier 450 and then transmitted via antenna 160).

Regarding claim 5, Notargiacomo discloses 
wherein the plurality of remote units each further comprise a control circuit, the control circuit comprising: a plurality of management client circuits each configured to receive and store a management configuration from a respective one of the plurality of signal sources; and a policy control circuit that configures the remote unit based on the management configuration stored in the plurality of management client circuits (¶ [50]: RU 155 may have a boundary clock 465 for network synchronization with each of the other elements of integrated network 100 coupled to the fronthaul network 145 according to a precision timing protocol (PTP 470). Additionally, RU 155 may obtain further network timing assistance via a GPS receiver 475. The timing provided by PTP 470 should be the same as that provided to the BBUs 120a-c).

Regarding claim 6, Notargiacomo discloses 
wherein the downlink channel processing circuit comprises one or more downlink channel paths configured to convert the one or more downlink frequency-domain channel signals into one or more downlink time-domain signals, respectively (¶ [52]: RU 155 further includes a FIQ/TIQ converter 420, which converts frequency domain eCPRI I/Q data into a time domain digital I/Q signal stream for the downlink).

Regarding claim 7, Notargiacomo discloses 
wherein the downlink channel processing circuit further comprises: a digital combiner configured to combine the one or more downlink time-domain signals to generate the downlink time-domain communications signal (¶ [52]: RU 155 may include a digital summer 435 that sums digital time domain I/Q data streams 410 from the Ethernet switch 406 and the digital time domain I/Q data stream 425 from the FIQ/TIQ converter 420);
a digital-to-analog converter (DAC) configured to convert the downlink time-domain communications signal into the respective one of the plurality of downlink RF communications signals; and a power amplifier configured to amplify the respective one of the plurality of downlink RF communications signal (¶ [52]: The summed digital I/Q data is then converted to an analog RF signal by DAC 445, the output of which is fed to power amplifier 450 and then transmitted via antenna 160).

Regarding claim 9, Notargiacomo discloses 
wherein: each of the plurality of remote units is further configured to: receive a respective one of a plurality of uplink RF communications signals (¶ [53]: low noise amplifier 460 amplifies the RF signal received by antenna 160 and feeds the amplified signal to ADC 455.);  
convert the respective one of the plurality of uplink RF communications signals into an uplink time-domain communications signal (¶ [53]: ADC 455 converts the RF analog signal into a digital I/Q data stream that digital splitter 440 routes to frontend data processor 405 via
connection 415 and FIQ/TIQ converter 420 via connection 430. If RU 155 has multiple antennas 161, each with a corresponding low noise amplifier 460 and ADC 455, then uplink summer 407 may sum the time domain digital I/Q data into a single digital I/Q data stream that frontend data processor 405 then converts to packetized time domain data using an eCPRI format) comprising the one or more selected logical channels (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol; ¶ [43]: One approach is to provide each BBU 120a-c with metadata, such as one or more unique VLAN tags and then have packet sniffer module 310 monitor and accumulate Ethernet traffic data by VLAN ID); and 
convert the uplink time-domain communications signal into a respective one of a plurality of uplink frequency-domain communications signals (¶ [51]: For the uplink, 5G DU 408 receives uplink time domain data from ADC 455 (via digital splitter 440) and performs uplink lower PHY layer processing, converting it into uplink frequency domain Fl packet data that it transmits onto the fronthaul network 145 via Ethernet switch 406); and 
the routing circuit is further configured to: receive the plurality of uplink frequency-domain communications signals (¶ [51]: For the uplink, 5G DU 408 receives uplink time domain data from ADC 455 (via digital splitter 440) and performs uplink lower PHY layer processing, converting it into uplink frequency domain Fl packet data that it transmits onto the fronthaul network 145 via Ethernet switch 406.); and generate, for each of the plurality of signal sources, one or more uplink frequency-domain signals (¶ [21]: Integrated radio network 100 enables the plurality of RUs 155, individually, collectively, or in any combination, to receive downlink signals from, and transmit uplink signals to, various BBUs 120a-c and legacy BTSs 110, each of which may belong to a different network operator; ¶ [24]; Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c) corresponding to the one or more logical channels, respectively (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol; ¶ [43]: One approach is to provide each BBU 120a-c with metadata, such as one or more unique VLAN tags and then have packet sniffer module 310 monitor and accumulate Ethernet traffic data by VLAN ID).

Regarding claim 10, Notargiacomo discloses 
wherein each of the plurality of remote units further comprises an uplink channel processing circuit, wherein: the RF front-end circuit is further configured to receive the respective one of the plurality of uplink RF communications signals (¶ [53]: ADC 455 converts the RF analog signal into a digital I/Q data stream that digital splitter 440 routes to frontend data processor 405 via connection 415 and FIQ/TIQ converter 420 via connection 430. If RU 155 has multiple antennas 161, each with a corresponding low noise amplifier 460 and ADC 455, then uplink summer 407 may sum the time domain digital I/Q data into a single digital I/Q data stream that frontend data processor 405 then converts to packetized time domain data using an eCPRI format)  corresponding to the one or more selected logical channels (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol); 
the uplink channel processing circuit is configured to: convert the respective one of the plurality of uplink RF communications signals into the uplink time-domain communications signal; and convert the uplink time-domain communications signal into one or more uplink frequency-domain channel signals (¶ [52]: RU 155 further includes a FIQ/TIQ converter 420, which converts frequency domain eCPRI I/Q data into a time domain digital I/Q signal stream for the downlink; and converters time domain digital I/Q signal data into frequency domain I/Q data for the uplink.); and 
the remote switch circuit is further configured to generate the respective one of the plurality of uplink frequency-domain communications signals comprising the one or more uplink frequency-domain channel signals (¶ [21]: Integrated radio network 100 enables the plurality of RUs 155, individually, collectively, or in any combination, to receive downlink signals from, and transmit uplink signals to, various BBUs 120a-c and legacy BTSs 110, each of which may belong to a different network operator; ¶ [24]; Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c).

Regarding claim 11, Notargiacomo discloses 
wherein the uplink channel processing circuit further comprises: a low-noise amplifier configured to amplify the respective one of the plurality of uplink RF communications signals (¶ [53]: For the uplink, low noise amplifier 460 amplifies the RF signal received by antenna 160 and feeds the amplified signal to ADC 455); 
an analog-to-digital converter (ADC) configured to convert the respective one of the plurality of uplink RF communications signals into the uplink time-domain communications signal (¶ [53]: ADC 455 converts the RF analog signal into a digital I/Q data stream that digital splitter 440 routes to frontend data processor 405 via connection 415 and FIQ/TIQ converter 420 via connection 430. If RU 155 has multiple antennas 161, each with a corresponding low noise amplifier 460 and ADC 455, then uplink summer 407 may sum the time domain digital I/Q data into a single digital I/Q data stream that frontend data processor 405 then converts to packetized time domain data using an eCPRI format); and 
a digital splitter configured to split the uplink time-domain communications signal into one or more uplink time-domain signals (¶ [53]: ADC 455 converts the RF analog signal into a digital I/Q data stream that digital splitter 440 routes to frontend data processor 405 via connection 415 and FIQ/TIQ converter 420 via connection 430 ... the FIQ/TIQ converter 420 may take the summed output of uplink summer 407 and convert the summed time domain I/Q data into frequency domain I/Q data, which may then be packetized into an eCPRI format. Frontend data processor 405 may transmit all of the packetized data over fronthaul network 145 to switch/monitor 105 for subsequent routing to the appropriate BBU 120a-c or to the ADC/DAC unit 115 for subsequent processing and relay to the intended legacy BTS 110).

Regarding claim 13, Notargiacomo discloses 
wherein the uplink channel processing circuit comprises one or more uplink channel paths configured to convert the one or more uplink time-domain signals into the one or more uplink frequency-domain channel signals, respectively (¶ [51]: For the uplink, 5G DU 408 receives uplink time domain data from ADC 455 (via digital splitter 440) and performs uplink lower PHY layer processing, converting it into uplink frequency domain Fl packet data that it transmits onto the fronthaul network 145 via Ethernet switch 406).

Regarding claim 14, Notargiacomo discloses 
wherein each of the plurality of signal sources is coupled to the routing circuit via one or more uplink summing circuits each configured to combine one or more of the one or more uplink frequency-domain signals (¶ [53]: ADC 455 converts the RF analog signal into a digital I/Q data stream that digital splitter 440 routes to frontend data processor 405 via connection 415 and FIQ/TIQ converter 420 via connection 430 ... the FIQ/TIQ converter 420 may take the summed output of uplink summer 407 and convert the summed time domain I/Q data into frequency domain I/Q data, which may then be packetized into an eCPRI format. Frontend data processor 405 may transmit all of the packetized data over fronthaul network 145 to switch/monitor 105 for subsequent routing to the appropriate BBU 120a-c or to the ADC/DAC unit 115 for subsequent processing and relay to the intended legacy BTS 110) having an identical logical channel among the one or more logical channels associated with a respective one of the plurality of signal sources (¶ [24]: the packetized data is transported according to the eCPRI protocol as a transport mechanism; or a 5G gNodeB CU that exchanges packetized data with one or more DU-equipped RUs 155 over connection 125a-c using GTP over Ethernet according to the 3GPP-defined F1 protocol).

Regarding claim 15, Notargiacomo discloses 
further comprising a legacy interface circuit coupled between the routing circuit and a legacy signal source, the legacy interface circuit (¶ [19]: Coupled to switch/monitor 105 is a supervisor module 112; a plurality of legacy BTSs (Base Transceiver Stations) 110, each of which are coupled to switch/monitor 105 through an ADC/DAC unit 115; a plurality of BBUs (Baseband Units) 120a-c) comprising: 
a conversion circuit configured to: receive a legacy downlink time-domain signal associated with a legacy logical channel from the legacy signal source; convert the legacy downlink time-domain signal into an open radio access network (O-RAN) compatible downlink time domain signal comprising one of an Ethernet-compatible downlink time-domain signal and a time-division multiplexing (TDM) compatible downlink time domain signal (¶ [21]: Each input/output 114 carrying the analog RF signals for each legacy BTS 110 is coupled to an ADC/DAC unit 115. In the case of a downlink signal from a legacy BTS 110, ADC/DAC unit 115 digitizes the analog RF signal into a digital stream of I/Q (In-phase and Quadrature) data and may convert it according to a packetized digital signal transmission protocol - such as eCPRI – over digitized BTS connection 124. In the case of eCPRI, the digitized signal from a given legacy BTS 110 is packetized and transmitted over BTS connection as input to switch/monitor 105. In the case of an uplink signal intended for a given legacy BTS 110, ADC/DAC unit 115 receives packetized digital I/Q signal data (e.g., eCPRI data) from switch/monitor 105 over BTS connection 124, de-packetizes it and converts it into a digital time domain signal, converts the digital time domain signal into an analog RF signal, and transmits the analog RF signal to the appropriate legacy BTS 100 over input 114);
 provide the O-RAN compatible downlink time-domain signal to the routing circuit (¶ [21]: In the case of eCPRI, the digitized signal from a given legacy BTS 110 is packetized and transmitted over BTS connection as input to switch/monitor 105.); 
convert an O-RAN compatible uplink time-domain signal associated with the legacy logical channel into a legacy uplink time-domain signal; and provide the legacy uplink time-domain signal to the legacy signal source (¶ [21]: In the case of an uplink signal intended for a given legacy BTS 110, ADC/DAC unit 115 receives packetized digital I/Q signal data (e.g., eCPRI data) from switch/monitor 105 over BTS connection 124, de-packetizes it and converts it into a digital time domain signal, converts the digital time domain signal into an analog RF signal, and transmits the analog RF signal to the appropriate legacy BTS 100 over input 114); and 
a legacy channel combiner configured to: receive one or more O-RAN compatible uplink time-domain signals each associated with the legacy logical channel from the routing circuit; and combine the one or more Ethernet-compatible uplink time-domain signals into the O-RAN compatible uplink time-domain signal (¶ [21]: In the case of an uplink signal intended for a given legacy BTS 110, ADC/DAC unit 115 receives packetized digital I/Q signal data (e.g., eCPRI data) from switch/monitor 105 over BTS connection 124, de-packetizes it and converts it into a digital time domain signal, converts the digital time domain signal into an analog RF signal, and transmits the analog RF signal to the appropriate legacy BTS 100 over input 114; ¶ [0031]: There are several ways in which supervisor module 112 may allocate Ethernet resources among the BTSs 110 and BBUs 120a-c).

Regarding claim 16, Notargiacomo discloses 
wherein: the routing circuit is further configured to: provide the O-RAN compatible downlink time-domain signal to one or more of the plurality of remote units (¶ [0034]: all of the downlink signals input to the switch/monitor 105 are either in an Ethernet format, or in an eCPRI packetized format over Ethernet, or in GTP over Ethernet (F 1), all of which are in turn input to traffic monitor 225. Traffic monitor 225 monitors the flow of Ethernet traffic, which includes upload and download signals. In the case of download signals, traffic monitor 225 extracts information from each download signal packet to identify the following: the source BTS 100 or BBU 120a-c.); and 
receive the O-RAN compatible uplink time-domain signal from the one or more of the plurality of remote units (¶ [34]: In the case of upload signals, traffic monitor 225 receives incoming packets from each RU 155 via fronthaul network 145 and Ethernet connection 150, identifies the destination BTS 110 or BBU 120a-c, and routes the packets accordingly), all of which are in turn input to traffic monitor 225.); and 
the one or more of the plurality of remote units are each configured to (¶ [52]: RU 155): 
generate the respective one of the plurality of downlink RF communications signals comprising the downlink time-domain communications signal (¶ [51]: 5G DU 408 may also include a module for performing low PHY layer processmg for those BBUs 120a-c (e.g., LTE eNodeB or 5G gNodeB CU+DU) that communicate with the RU 155 using 7.2x packetized data; ¶ [52]: RU 155 further includes a FIQ/TIQ converter 420, which converts frequency domain eCPRI I/Q data into a time domain digital I/Q signal stream for the downlink) and the O-RAN compatible downlink time-domain signal (¶ [21]: Each input/output 114 carrying the analog RF signals for each legacy BTS 110 is coupled to an ADC/DAC unit 115. In the case of a downlink signal from a legacy BTS 110, ADC/DAC unit 115 digitizes the analog RF signal into a digital stream of I/Q (In-phase and Quadrature) data and may convert it according to a packetized digital signal transmission protocol - such as eCPRI – over digitized BTS connection 124. In the case of eCPRI, the digitized signal from a given legacy BTS 110 is packetized and transmitted over BTS connection as input to switch/monitor 105); 
receive the respective one of the plurality of uplink RF communications signals (¶ [53]: For the uplink, low noise amplifier 460 amplifies the RF signal received by antenna 160 and feeds the amplified signal to ADC 455) comprising the one or more selected logical channels and the legacy logical channel (¶ [53]: Frontend data processor 405 may transmit all of the packetized data over fronthaul network 145 to switch/monitor 105 for subsequent routing to the appropriate BBU 120a-c or to the ADC/DAC unit 115 for subsequent processing and relay to the intended legacy BTS 110; ¶ [43]: One approach is to provide each BBU 120a-c with metadata, such as one or more unique VLAN tags and then have packet sniffer module 310 monitor and accumulate Ethernet traffic data by VLAN ID); and 
generate the O-RAN compatible uplink time-domain signal from the respective one of the plurality of uplink RF communications signals (¶ [53]: For the uplink, low noise amplifier 460 amplifies the RF signal received by antenna 160 and feeds the amplified signal to ADC 455 ... Frontend data processor 405 may transmit all of the packetized data over fronthaul network 145 to switch/monitor 105 for subsequent routing to the appropriate BBU 120a-c or to the ADC/DAC unit 115 for subsequent processing and relay to the intended legacy BTS 110).

Regarding claim 17, Notargiacomo discloses all the subject matter of the claimed invention with the exception of wherein the one or more BBU in each of the plurality of signal sources is further configured to receive the one or more uplink frequency-domain signals corresponding to the one or more logical channels, respectively. Mizrahi from the same or similar fields of endeavor discloses wherein the one or more BBU in each of the plurality of signal sources is further configured to receive the one or more uplink frequency-domain signals corresponding to the one or more logical channels, respectively (¶ [0033]: the one or more digital signal sources 38(1)-38(M) are one or more digital baseband units (BBUs) 39(1)-39(M). The BBUs 39(1)-39(M) are configured to exchange the one or more downlink digital communications signals 34(1)-34(M) and the one or more uplink digital communications signals 36(1)-36(M) with the analog DAS 30. According to another non-limiting example, the one or more downlink digital communications signals 34(1)-34(M) and the one or more uplink digital communications signals 36(1)-36(M) are all digital baseband signals encoded in conformance with a common public radio interface (CPRI) specification. In this regard, each of the one or more downlink digital communications signals 34(1)-34(M) and each of the one or more uplink digital communications signals 36(1)-36(M) may be associated with one or more logical channels (not shown) (e.g., logical channel addresses). As further discussed later in this disclosure, the one or more logical channels associated with each of the one or more downlink digital communications signals 34(1)-34(M) may be used by the programmable head-end unit 32 to route the one or more downlink digital communications signals 34(1)-34(M) to the one or more remote unit groups 40(1)-40(N)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Notargiacomo by exchanging, by BBUs as digital signal sources, the one or more downlink digital communications signals 34(1)-34(M) being associated with one or more logical channels and the one or more uplink digital communications signals 36(1)-36(M) being associated with one or more logical channels with the programmable head-end unit to route the one or more downlink digital communications signals 34(1)-34(M) to the one or more remote unit groups 40(1)-40(N) of Mizrahi. The motivation would have been to effectively receive radio frequency (RF) signals from a source (Mizrahi ¶ [0003]). 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo et al. (US 2021/0400527) having provisional application No. 63/040,730 cited for claim mapping) in view of Mizrahi et al. (US 2017/0208622) as applied to claim 1, and further in view of Liang et al. (US 2019/0115958).

Regarding claim 8, Notargiacomo view of Mizrahi discloses all the subject matter of the claimed invention with the exception of wherein the downlink channel processing circuit further comprises a downlink mixer configured to up-shift the respective one of the plurality of downlink RF communications signals to a higher frequency. Liang from the same or similar fields of endeavor discloses wherein the downlink channel processing circuit further comprises a downlink mixer configured to up-shift the respective one of the plurality of downlink RF communications signals to a higher frequency (¶ [0029]: One embodiment of a BSSRU comprises one or more Rx antennas and one or more RF paths that receive a first RF signal in the DL direction from one or more BSs in a first frequency band F1, generating a second RF signal by moving the first RF signal to a second frequency band F2, amplify it and transmit the second RF signal in the F2 band via one or more Tx antennas ... for the DL path, moving the first RF signal to a second frequency band F2 is implemented using an up-converter, wherein the up-converter further comprises a mixer, a Local Oscillator (LO), and one or more filters. FIG. 2a shows a RF circuit path for up-shifting a RF signal in the F1 frequency band to the F2 frequency band when F2>F1, where the RF signal in F1 low frequency band 10 is passed through a RF amplifier 11, through an up-converter 12 including a mixer 13, a LO 14, and a Bandpass Filter (BPF) 15 with passband F2, and through another RF amplifier 11, then it becomes a RF signal in F2 high frequency band 16. Similarly, for the UL path, moving the third RF signal to the first frequency band F1 is implemented using a down-converter, wherein the down-converter further comprises a mixer, a LO, and one or more filters. FIG. 2b shows a RF circuit path for down-shifting a RF signal in the F2 frequency band to the F1 frequency band when F2>F1, where the RF signal in F2 high frequency band 16 is passed through a RF amplifier 11, through a down-converter 17 including a mixer 13, a LO 14, and a BPF 15 with passband F1, and through another RF amplifier 11, then it becomes a RF signal in F1 low frequency band 10). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Notargiacomo view of Mizrahi by implementing a mixer shifting to higher RF frequency band for the DL path and a mixer shifting to lower RF frequency band for the UL path in BSSRU of Liang. The motivation would have been to improve the performance of wireless communication systems (Liang ¶ [0002]). 

Regarding claim 12, Notargiacomo view of Mizrahi discloses all the subject matter of the claimed invention with the exception of wherein the uplink channel processing circuit further comprises an uplink mixer configured to down-shift the respective one of the plurality of uplink RF communications signals to a lower frequency. Liang from the same or similar fields of endeavor discloses wherein the uplink channel processing circuit further comprises an uplink mixer configured to down-shift the respective one of the plurality of uplink RF communications signals to a lower frequency (¶ [0029]: One embodiment of a BSSRU comprises one or more Rx antennas and one or more RF paths that receive a first RF signal in the DL direction from one or more BSs in a first frequency band F1, generating a second RF signal by moving the first RF signal to a second frequency band F2, amplify it and transmit the second RF signal in the F2 band via one or more Tx antennas ... for the DL path, moving the first RF signal to a second frequency band F2 is implemented using an up-converter, wherein the up-converter further comprises a mixer, a Local Oscillator (LO), and one or more filters. FIG. 2a shows a RF circuit path for up-shifting a RF signal in the F1 frequency band to the F2 frequency band when F2>F1, where the RF signal in F1 low frequency band 10 is passed through a RF amplifier 11, through an up-converter 12 including a mixer 13, a LO 14, and a Bandpass Filter (BPF) 15 with passband F2, and through another RF amplifier 11, then it becomes a RF signal in F2 high frequency band 16. Similarly, for the UL path, moving the third RF signal to the first frequency band F1 is implemented using a down-converter, wherein the down-converter further comprises a mixer, a LO, and one or more filters. FIG. 2b shows a RF circuit path for down-shifting a RF signal in the F2 frequency band to the F1 frequency band when F2>F1, where the RF signal in F2 high frequency band 16 is passed through a RF amplifier 11, through a down-converter 17 including a mixer 13, a LO 14, and a BPF 15 with passband F1, and through another RF amplifier 11, then it becomes a RF signal in F1 low frequency band 10). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Notargiacomo view of Mizrahi by implementing a mixer shifting to higher RF frequency band for the DL path and a mixer shifting to lower RF frequency band for the UL path in BSSRU of Liang. The motivation would have been to improve the performance of wireless communication systems (Liang ¶ [0002]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo et al. (US 2021/0400527) having provisional application No. 63/040,730 cited for claim mapping) in view of Mizrahi et al. (US 2017/0208622) as applied to claim 9, and further in view of Dussmann et al. (US 2021/0409977 having provisional application No. 63/064,557 cited for claim mapping).

Regarding claim 18, Notargiacomo in view of Mizrahi discloses all the subject matter of the claimed invention with the exception of wherein: the routing circuit comprises: at least one electrical-to-optical (E/O) converter configured to convert the plurality of downlink frequency-domain communications signals into a plurality of optical downlink frequency-domain communications signals; and at least one optical-to-electrical (O/E) converter configured to convert a plurality of optical uplink frequency-domain communications signals into the plurality of uplink frequency-domain communications signals; and the plurality of remote units each comprise: at least one remote O/E converter configured to convert a respective one of the plurality of optical downlink frequency-domain communications signals into the respective one of the plurality of downlink frequency- domain communications signals; and at least one remote E/O converter configured to convert the respective one of the plurality of uplink frequency-domain communications signals into a respective one of the plurality of optical uplink frequency-domain communications signals. 
However, Notargiacomo discloses “¶ [24]: Each of BBU 120a-c may individually be one of the following: an LTE eNodeB that exchanges frequency domain packetized 7.2x data with one or more RUs 155 via switch/monitor 105 over respective connection 125a-c) (¶ [24] ) and “Supervisor module 112 may do the following: maintain allocation and separation of Ethernet resources, such as Ethernet traffic throughput and latency for each BTS 110 and BBU 120a-c according to a subscription model” (¶ [31]), and “Switch 235 may be an Ethernet switch or router that connects the components within switch/monitor 105 to fronthaul network 145” (¶ [41]).
In other words, Ethernet resources are allocated between switch/monitor 150 and BBUs and frequency domain packetized 7.2x data is exchanged between each of BBUs and RUs via Ethernnet switch/monitor coupled Ethernet fronthaul network.
Dussmann from the same or similar fields of endeavor discloses “the switched Ethernet network 406 can be implemented using standard Ethernet cabling (for example, optical fiber cables ...” (¶ [0044]) and “each unified remote unit 404 is communicatively coupled to one or more base station nodes 500 of the virtualized headend 402 via the switched Ethernet network 406” (¶ [0045]).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., implementing Ethernet fronthaul network between Ethernet switch/monitor to exchange frequency domain packetized 7.2x data between of BBUs being associated to the respective logical channels and RUs and allocating Ethernet resources between switch/monitor 150 and the BBUs, of Notargiacomo in view of Mizrahi by using optical fiber cables for the switched Ethernet network, thereby Electrical-Optical (E/O) converter and Optical/Electrical (O/E) converter are required for Etherent switch/monitor and RUs to exchange frequency domain packetized 7.2x data via the Ethernet fronthaul network using optical fiber cables. The motivation would have been to transmit signals across much greater distances than copper cables with little-to-no signal degradation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466